Order unanimously affirmed, without costs. Memorandum: Respondents appeal from orders of Family Court revoking an October 13,1982 order of suspended judgment of permanent neglect and transferring custody of the minor children to the Genesee County Department of Social Services. Petitioner established by a fair preponderance of the evidence that respondents failed to comply with several conditions attached to the suspended judgment (see, 22 NYCRR 2506.1 [d]). The determination of whether the terms of the suspended judgment were met is part of the dispositional phase of the proceeding (Family Ct Act § 631 [b]); thus, the standard of proof is "preponderance of the evidence” (see generally, Family Ct Act §§ 623, 631; cf. § 622; Santosky v Kramer, 455 US 745) and not, as petitioners urge, "clear and convincing” evidence. (Appeal from order of Genesee County Family Court, Graney, J. — terminate parental rights.) Present — Hancock, Jr., J. P., Doerr, Denman, O’Donnell and Schnepp, JJ.